 



Exhibit 10.1
February 28, 2006
James L. Lambert
9811 West Charleston #2-459
Las Vegas, NV 89117
Dear Jim:
This letter (the “Agreement”) sets forth the terms of your resignation as an
employee of, and your continuing consulting relationship with, Dot Hill Systems
Corp. (the “Company”).
     1. Separation. You hereby resign from the positions of Chief Executive
Officer, member of the Board of Directors and all other positions with the
Company or any of its affiliates, and the Company hereby accepts such
resignation, effective as of March 1, 2006 (the “Separation Date”).
     2. Accrued Salary And Vacation. On or prior to the Separation Date the
Company shall pay to you all accrued and unpaid salary and all accrued and
unused vacation earned through the Separation Date, less required and designated
payroll deductions and withholdings. You were entitled to these payments
regardless of whether you sign this Agreement.
     3. Stock Option Vesting Acceleration. In exchange for the promises and
covenants set forth herein, the Company agrees that the vesting applicable to
each outstanding option to purchase shares of the Company’s common stock issued
pursuant to the Company’s 2000 Amended and Restated Equity Incentive Plan (the
“Plan”) and held by you as of the Separation Date (the “Options”) shall be
immediately accelerated in full as of the Separation Date and that the Options
shall thereupon become exercisable in full in accordance with their terms
without regard to any vesting restrictions referred to therein.
     4. Consulting Agreement. You agree to serve as a consultant to the Company
under the terms specified below.
          (a) Consulting Period. Your service as a consultant hereunder shall
commence concurrently with the effectiveness of your resignation as an employee
of the Company and end on the earlier of March 1, 2009 or termination of your
Consulting Services (defined below) pursuant to paragraph 4(h) below (the
“Consulting Period”).
          (b) Consulting Services. During the Consulting Period you agree to
provide general business consulting to the Company (the “Consulting Services”).
You agree to make yourself available to provide Consulting Services for not less
than thirty (30) calendar days per year during the Consulting Period, as
reasonably requested by the Company’s Chief Executive Officer (the “CEO”) and at
times reasonably acceptable to you. You agree to exercise the highest degree of
professionalism and utilize your expertise and talents in performing the
Consulting Services.

 



--------------------------------------------------------------------------------



 



          (c) Consulting Fees; Expenses. In exchange for the promises and
covenants set forth herein, during the Consulting Period the Company will pay
you, or your designee, consulting fees in the amount of $16,666.66 per month
(the “Consulting Fees”), paid monthly on the last day of each month. The Company
will also reimburse you for all business expenses reasonably incurred during the
Consulting Period in connection with any Consulting Services pursuant to its
established expense reimbursement policy.
          (d) Stock Options. The Company acknowledges and agrees that, in
accordance with the Plan, your Options shall continue to remain exercisable
pursuant to their terms during the Consulting Period.
          (e) Office Equipment and Services. The Company shall provide the
following office equipment for your use during the Consulting Period: laptop
computer, cellular telephone and Blackberry. In addition, the Company will
maintain your Company email account and reimburse you for the reasonable costs
incurred to maintain Internet services at your home during the Consulting
Period. The Company also agrees to provide you with a temporary office and
secretarial assistance during such times that you are performing the Consulting
Services on Company premises.
          (f) Independent Contractor Status. You agree that during the
Consulting Period (i) you will be an independent contractor to the Company and
not an employee of the Company, and (ii) the Company will not withhold or make
payments for state or federal income tax or social security, make unemployment
insurance or disability insurance contributions, or obtain workers’ compensation
insurance on your behalf. With respect to the Consulting Fees, the Company will
not make any withholdings or deductions, and will issue you a form 1099. You
shall be responsible for all taxes with respect to the Consulting Fees. You
understand that except as provided in this Agreement, you will not be entitled
to receive any of the benefits the Company provides to its employees generally.
You will have no responsibilities or authority as a consultant to the Company
other than as provided in this Agreement. You agree not to represent or purport
to represent the Company in any manner whatsoever to any third party unless
authorized by the Company’s CEO, in writing, to do so.
          (g) Non-Competition. Except with the prior written consent of the
Company’s Board of Directors, you agree that during the Consulting Period you
will not engage in competition with the Company and/or any of its Affiliates,
either directly or indirectly, in any manner or capacity, as adviser, principal,
agent, affiliate, promoter, partner, officer, director, employee, stockholder,
owner, co-owner, consultant or member of any association or otherwise, in any
phase of the business of developing, manufacturing and marketing of products or
services which are in the same field of use or which otherwise compete with the
products or services or proposed products or services of the Company. During the
Consulting Period, you also agree not to acquire, assume or participate in,
directly or indirectly, any position, investment or interest known by you to be
adverse or antagonistic to the Company, its business or prospects, financial or
otherwise, or in any company, person or entity that is, directly or indirectly,
in competition with the business of the Company or any of its Affiliates.
Ownership by you, as a passive

 



--------------------------------------------------------------------------------



 



investment, of less than two percent (2%) of the outstanding shares of capital
stock of any corporation with one or more classes of its capital stock listed on
a national securities exchange or publicly traded on the Nasdaq Stock Market or
in the over-the-counter market shall not constitute a breach of this paragraph.
          (h) Termination of Consulting Services.
               (i) Termination Upon Change Of Control. In the event of a Change
of Control (defined below), the Consulting Period shall terminate effective upon
the date of the consummation such Change of Control. If the Consulting Period
shall be terminated in the event of a Change of Control, then the Company shall
pay to you or your designee the cash equivalent of all remaining unpaid
Consulting Fees that would have been paid to you had your Consulting Services
continued uninterrupted through March 1, 2009, payable in a lump sum within ten
(10) days after such termination. “Change of Control” shall be defined as (i) a
sale, lease or other disposition of all or substantially all of the assets of
the Company, (ii) a consolidation or merger of the Company with or into any
other corporation or other entity or person, or any other corporate
reorganization, in which the stockholders of the Company immediately prior to
such consolidation, merger or reorganization own less than 50% of the Company’s
outstanding voting power of the surviving entity (or its parent) immediately
following the consolidation, merger or reorganization or (iii) any transaction
(or series of related transactions involving a person or entity, or a group of
affiliated persons or entities) in which in excess of fifty percent (50%) of the
Company’s outstanding voting power is transferred.
               (ii) Voluntary Termination. You shall have the right to terminate
your Consulting Services under this Agreement at any time for any reason (or no
reason), with or without cause, upon written notice thereof to the Company. If
you terminate your Consulting Services pursuant to the foregoing sentence, then
the Company shall pay to you or your designee the cash equivalent of all
remaining unpaid Consulting Fees that would have been paid to you had your
Consulting Services continued uninterrupted through March 1, 2009, payable in a
lump sum within ten (10) days after such termination.
               (iii) Termination for Death or Disability. The Consulting Period
shall terminate effective upon the date of your death or Complete Disability
(defined below). If the Consulting Period shall be terminated by your death or
Complete Disability, the Company shall pay to you, your designee, and/or your
heirs the cash equivalent of all remaining unpaid Consulting Fees that would
have been paid to you had your Consulting Services continued uninterrupted
through March 1, 2009, payable in a lump sum within ten (10) days after such
termination. “Complete Disability” shall mean your inability to perform the
Consulting Services because you have become permanently disabled by reason of
any incapacity, physical or mental, that prevents you from satisfactorily
performing the Consulting Services for the Company for a period of at least
ninety (90) days during any 12 month period (whether or not consecutive).
               (iv) Involuntary Termination by the Company. The Company shall be
entitled to terminate your Consulting Services under this Agreement upon your
material breach of any material provision of this Agreement. Upon any
termination of your Consulting Services by the Company in accordance with the
previous sentence, the Company will pay only those Consulting Fees earned and
expenses incurred through and including the effective date of such termination
and the Company shall thereafter have no further obligations to you under this
Agreement.

 



--------------------------------------------------------------------------------



 



     5. Health Insurance. To the extent provided by the federal COBRA law or, if
applicable, state insurance laws, and by the Company’s current group health
insurance policies, you will be eligible to continue your group health insurance
benefits at your own expense following the Separation Date. Later, you may be
able to convert to an individual policy through the provider of the Company’s
health insurance, if you wish. You will be provided with a separate notice
describing your rights and obligations under COBRA. If you elect continued
coverage under COBRA, the Company, as part of this Agreement, will pay your
COBRA premiums during the period beginning on the Separation Date and ending on
February 28, 2009 to the maximum extent permissible under federal and state law.
     6. Other Compensation Or Benefits. You acknowledge that, except as
expressly provided in this Agreement, you will not receive any additional
compensation, severance, or benefits after the Separation Date.
     7. Expense Reimbursements. You agree that within thirty (30) days after the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement with respect to your Company
employment. The Company will reimburse you for these expenses pursuant to its
regular business practices.
     8. Return Of Company Property. You agree that, except as provided in
paragraph 4(e), within thirty (30) days after the Separation Date you sign this
Agreement, you will return to the Company all Company documents and other
Company property in your possession or control, including, but not limited to
files, notes, memoranda, correspondence, agreements, notebooks, records,
reports, tangible property and equipment; provided, however, that during the
Consulting Period only, the Company will permit you to retain, receive, and/or
use any documents, equipment and/or information reasonably necessary to perform
the Consulting Services, all of which documents, equipment and information you
must return to the Company within thirty (30) days after the expiration of the
Consulting Period.
     9. Proprietary Information Obligations; Consulting Services Work Product.
During and after your consulting relationship with the Company, you agree to
abide by your continuing obligations under your Proprietary Information and
Inventions Agreement, a copy of which is attached hereto as Exhibit A, including
your agreement not to use or disclose any of the Company’s confidential or
proprietary information except as expressly authorized by the Company. During
the Consulting Period, you may receive and/or develop additional confidential
and proprietary information relating to the Company’s business practices,
strategies and products (collectively, the “Information”). You acknowledge the
confidential and secret character of the Information, and agree that the
Information is the sole, exclusive and valuable property of the Company, and
agree not to use, disclose or reproduce any of the Information without the prior
written consent of the Company, except in the performance of your authorized
Consulting Services. Upon the termination of the Consulting Period or upon the
Company’s earlier request, you agree to cease using and to return to the Company
all whole and partial copies, reproductions, and derivatives of the Information,
whether in your possession or under

 



--------------------------------------------------------------------------------



 



your direct or indirect control. You further agree that any and all ideas,
improvements, inventions and works of authorship conceived, written, created or
first reduced to practice in your performance of the Consulting Services shall
be the sole and exclusive property of the Company and you hereby assign to the
Company all rights, title and interest in and to any and all such ideas,
improvements, inventions and works of authorship.
     10. Confidentiality. The provisions of this Agreement will be held in
strictest confidence by you and the Company and will not be publicized or
disclosed in any manner whatsoever; provided, however, that: (a) you may
disclose this Agreement in confidence to your immediate family; (b) the parties
may disclose this Agreement in confidence to their respective attorneys,
accountants, auditors, tax preparers, and financial advisors; (c) the Company
may disclose this Agreement as necessary to fulfill Securities and Exchange
Commission or other standard or legally required corporate reporting or
disclosure requirements; and (d) the parties may disclose this Agreement insofar
as such disclosure may be necessary to enforce its terms or as otherwise
required by law.
     11. Release of Claims. In exchange for the consideration under this
Agreement to which you would not otherwise be entitled, you hereby generally and
completely release the Company and its directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring at any time
prior to and including the date you sign this Agreement. This general release
includes, but is not limited to: (a) all claims arising out of or in any way
related to your employment with the Company or the termination of that
employment; (b) all claims related to your compensation or benefits from the
Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (c) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (d) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (e) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967, as amended (“ADEA”), and the California Fair Employment and Housing Act
(as amended); provided, however, that nothing in this paragraph 11 shall release
the Company from any obligations it may have pursuant to this Agreement or your
Options.
     12. ADEA Waiver. You acknowledge that you are knowingly and voluntarily
waiving and releasing any rights you may have under the ADEA (“ADEA Waiver”).
You also acknowledge that the consideration given for the ADEA Waiver is in
addition to anything of value to which you were already entitled. You further
acknowledge that you have been advised by this writing, as required by the ADEA,
that: (a) your ADEA Waiver does not apply to any rights or claims that arise
after the date you sign this Agreement; (b) you should consult with an attorney
prior to signing this Agreement; (c) you have twenty-one (21) days to consider
this Agreement (although you may choose to voluntarily sign it sooner); (d) you
have seven (7) days following the date you sign this Agreement to revoke the
ADEA Waiver (in a written revocation sent to me); and (e) the ADEA Waiver will
not be effective until the date upon which the

 



--------------------------------------------------------------------------------



 



revocation period has expired, which will be the eighth day after you sign this
Agreement; provided, however, that notwithstanding any other provision of this
Agreement, in the event you revoke the ADEA Waiver during such seven (7) day
period, the Consulting Period shall thereupon terminate immediately, the Company
will pay you only those Consulting Fees earned and expenses incurred through and
including the effective date of such termination and the Company shall
thereafter have no further obligations to you under this Agreement.
Nevertheless, your general release of claims, except for the ADEA Waiver, is
effective immediately and not revocable.
     13. Section 1542 Waiver. In granting the release herein, which includes
claims which may be unknown to you at present, you acknowledge that you have
read and understand Section 1542 of the California Civil Code: “A general
release does not extend to claims which the creditor does not know or suspect to
exist in his favor at the time of executing the release, which if known by him
must have materially affected his settlement with the debtor.” You hereby
expressly waive and relinquish all rights and benefits under that section and
any law or legal principle of similar effect in any jurisdiction with respect to
the releases granted herein, including but not limited to the release of unknown
and unsuspected claims granted in this Agreement.
     14. Dispute Resolution. To ensure rapid and economical resolution of any
disputes regarding this Agreement, the parties hereby agree that any and all
claims, disputes or controversies of any nature whatsoever arising out of, or
relating to, this Agreement, or its interpretation, enforcement, breach,
performance or execution, your employment with the Company, or the termination
of such employment, shall be resolved, to the fullest extent permitted by law,
by final, binding and confidential arbitration in San Diego, California
conducted before a single arbitrator by JAMS, Inc. (“JAMS”) or its successor,
under the then applicable JAMS arbitration rules. The parties each acknowledge
that by agreeing to this arbitration procedure, they waive the right to resolve
any such dispute, claim or demand through a trial by jury or judge or by
administrative proceeding. You will have the right to be represented by legal
counsel at any arbitration proceeding. The arbitrator shall: (i) have the
authority to compel adequate discovery for the resolution of the dispute and to
award such relief as would otherwise be available under applicable law in a
court proceeding; and (ii) issue a written statement signed by the arbitrator
regarding the disposition of each claim and the relief, if any, awarded as to
each claim, the reasons for the award, and the arbitrator’s essential findings
and conclusions on which the award is based. The arbitrator, and not a court,
shall also be authorized to determine whether the provisions of this paragraph
apply to a dispute, controversy, or claim sought to be resolved in accordance
with these arbitration procedures. Nothing in this Agreement is intended to
prevent either you or the Company from obtaining injunctive relief in court to
prevent irreparable harm pending the conclusion of any arbitration.
     15. Miscellaneous. This Agreement, including Exhibit A, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to its subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations. This Agreement may not be modified or amended
except in a writing signed by both you and a duly authorized officer of the
Company. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and

 



--------------------------------------------------------------------------------



 



the Company, and inure to the benefit of both you and the Company, their heirs,
successors and assigns. If any provision of this Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Agreement and the provision in question will
be modified so as to be rendered enforceable. This Agreement will be deemed to
have been entered into and will be construed and enforced in accordance with the
laws of the State of California as applied to contracts made and to be performed
entirely within California. Any ambiguity in this Agreement shall not be
construed against either party as the drafter. Any waiver of a breach of this
Agreement shall be in writing and shall not be deemed to be a waiver of any
successive breach. This Agreement may be executed in counterparts and facsimile
signatures will suffice as original signatures.
If this Agreement is acceptable to you, please sign below and return the
original to me.
We wish you the best in your future endeavors.
Sincerely,

          Dot Hill Systems Corp.    
 
       
By:
  /s/ Charlie Christ    
 
       
 
       Charlie Christ    
 
       Chairman of the Board    

I have read, understand and agree fully to the foregoing Agreement:

          /s/ James L. Lambert           James L. Lambert    
 
        Date: March 2, 2006    
 
       

 